—Judgment, Supreme Court, Bronx County (Joseph Fisch, J.), rendered November 7, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court’s Sandoval ruling balanced the appropriate factors and was a proper exercise of discretion (see, People v Walker, 83 NY2d 455, 458-459). Where there was evidence that the murder was the product of a territorial dispute among drug dealers, the court properly concluded that the location of defendant’s arrest for drug possession, which was the same location at which defendant was selling drugs at the time of the murder a few months later, was more probative than prejudicial. Concur — Rosenberger, J. P., Mazzarelli, Ellerin, Lerner and Friedman, JJ.